                Case 7:17-cv-06633-NSR Document 33 Filed 10/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES L. PATTERSON,                                                                  10/23/2020
                                Plaintiff,
                                                                         7:17-CV-06633 (NSR)
        -against-
                                                                                 ORDER
CITY OF NEWBURG, CITY OF NEWBURG POLICE
DEPARTMENT, et al.,

                                Defendant.


NELSON S. ROMÁN, United States District Judge

       Plaintiff Charles L. Patterson (“Plaintiff”), proceeding pro se, commenced this action against on or

about August 30, 2017, asserting claims pursuant to 42 U.S.C. § 1983 as against multiple named defendants.

(See Complaint (“Compl.”), (ECF No. 1).) By Order to Show Cause (“OSC”), dated March 13, 2020, the

Court directed Plaintiff to show cause on or before April 15, 2020, why the action should not be dismissed

without prejudice for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”).

To date, Plaintiff has not responded.

        A review of the docket reveals Plaintiff has taken little action to prosecute his claims since the action

was commenced in August 2017. Moreover, despite the passage of more than seven months, Plaintiff has

failed to respond to the Court’s OSC. When determining whether to dismiss an action pursuant to Rule

41(b), courts have considered whether: (1) plaintiff’s failure to prosecute caused a delay of significant

duration; (2) plaintiff was given notice that further delay would result in dismissal; (3) defendant was likely

to be prejudiced by further delay; (4) the need to alleviate court calendar congestion was carefully balanced

against plaintiff’s right to an opportunity for a day in court; and (5) the trial court adequately assessed the

efficacy of lesser sanctions. U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004)

(internal citations omitted). No one factor is determinative. Id. (citing Peart v. City of New York, 992 F.2d

458, 461 (2d Cir. 1993)). Having considered the relevant factors, the Court determines that dismissal of the


                                                         1
                 Case 7:17-cv-06633-NSR Document 33 Filed 10/23/20 Page 2 of 2

action is warranted. Plaintiff’s delays have been significant in duration and Plaintiff has failed to

communicate with the Court since October 2017 (approximately three years ago). Accordingly, it is hereby

Ordered that the action is DISMISSED without prejudice for failure to prosecute.

         The Clerk of the Court is respectfully directed to terminate the action and serve a copy of this Order

upon the Plaintiff at his last known residence, and to show proof on the docket.



Dated:    October 23, 2020                              SO ORDERED:
          White Plains, New York

                                                       ________________________________
                                                       NELSON S. ROMÁN
                                                       United States District Judge




                                                        2
